DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the applicant’s argument received on 4/25/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by either one of Donaldson (US 2016/0176113 A1) or Cofler et al (US 2017/0100898 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 2016/0176113 A1) or Cofler et al (US 2017/0100898 A1).
For claims 1 -11,13, and 15, Donaldson teaches a build apparatus suitable for building a three-dimensional object ([0022]), comprising:
 a head suitable for a light-reflective material (Figs. 1 item 108a-108c) ejecting a light-reflective material having a property of reflecting visible light ([0022],[0036]-[0037]; Figs 1-3); a head for light-absorbent material, configured to eject a light-absorbent material having a property of absorbing visible light (see [0022],[0034]-[0035]. Figs. 1-3), wherein the building apparatus is suitable for building the object such that the object has a light-shielding region formed of the light-absorbent material ejected from the head for light-absorbent material to block visible light ([0022],[0034]-[0035]; Fig 3); a non-light shielding region different from the light-shielding region, at least part of the non-light shielding region (324) being formed of the light-reflective material ejected from the head for light-reflective material ([0022],[0034]-[0035], Fig. 3), 
the light-shielding region is formed at a position overlapping at least part of the non-light shielding region (see Fig. 3), and 
at least part of the non-light shielding region overlapping the light-shielding region is a region having a thickness that would allow visible light to pass though if the light-shielding region were absent (this depends on the layer thickness, which can be adjusted by apparatus of Donaldson).
It is noted that Donaldson further teach controller controls the print-heads to eject desired materials  ([0030]-[0031]). Similarly, Cofler et al teach building apparatus that includes plurality of head which are configured to eject desired material (material may be distinct from each other) and controlled via controller (see abstract; [0002]-[0206], specifically [0027], [0028]-[0031], [0039]-[0040]). 
Claim 1 and 13 further recites “a control unit, configured to control the ejection of the head for light-reflective material and the ejection of head for light-absorbent material…wherein the light-shielding region has a transmittance of visible light less than 20%, and the non-light shielding region has a transmittance of visible light equal to or greater than 20%; and a head for light-transmitting material, configured to eject a light-transmitting material that allows visible light to pass through, wherein the non-light shielding region has a light-transmittance region formed of the light-transmitting material, ejected from the head for light-transmitting material so as to allow visible light to pass through a part of the 3D object”. 
Furthermore, it is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). In this case Donaldson includes all the structural elements of claim 1 and 13, and is fully capable of performing the process as claimed such as ejecting desired type of material from the printheads ([0030]-[0031]). 
It is noted that even if one argues that the claim pertains controller is configured to eject specific material, with transmittance, and Donaldson or Cofler fails to explicitly teach such transmittance, in the alternative, the examiner notes that it would have been obvious to modify the control process as taught by Donaldson/Cofler with configuring the system to eject desired material for specific 3D printing layer having specific transmittance in the layer of the product (see Cofler specifically which suggest configuring of printing head to eject desired materials, [0039]).  
Response to Arguments
The Applicant amended the claims received on 4/25/2022, and claim 1 included “a control unit, configured to control the ejection of the head for light-reflective material and the ejection of head for light-absorbent material…wherein the light-shielding region has a transmittance of visible light less than 20%, and the non-light shielding region has a transmittance of visible light equal to or greater than 20%; and a head for light-transmitting material, configured to eject a light-transmitting material that allows visible light to pass through, wherein the non-light shielding region has a light-transmittance region formed of the light-transmitting material, ejected from the head for light-transmitting material so as to allow visible light to pass through a part of the 3D object”.
Examiner wishes to point out to applicant that claims 1-11 and 13 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given very patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). Applicant must show via claim amendment whether there are any structural differences between the claims and reference applied (as both Donaldson and Cofler teaches printheads controlled via controller and able to eject desired materials). If there are any questions, applicant’s attorney is invited to call the Examiner to a brief telephone interview to expedite the patent prosecuting. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0176387 A1 – pertains to three-dimensional inkjet printing including distinct materials.
US 2006/0035034 A1 – pertains to production of composite articles composed of thin layers and droplets may have different composition to form images within the layer (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743